  Case 1:17-cv-00642 Document 102 Filed 07/26/19 Page 1 of 10 PageID #: 903




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               BLUEFIELD DIVISION


                                                 :
 FREEDOM FROM RELIGION                           :
 FOUNDATION, INC., et al.,                       :   Civil Action No.: 1:17-cv-00642
                                                 :
 Plaintiffs,                                     :   Hon. David A. Faber
                                                 :
 v.                                              :
                                                 :
                                                 :
 MERCER COUNTY BOARD OF                          :
 EDUCATION, et al.,                              :
                                                 :
 Defendants.                                     :
                                                 :
                                                 :


  PLAINTIFFS’ MOTION TO COMPEL OR MOTION FOR EXTENSION
                       OF DISCOVERY

           Plaintiffs Elizabeth Deal and Jessica Roe, by and through their undersigned

counsel, file this Motion to Compel or for Extension of Discovery. In support of

this request, Plaintiffs state as follows:

      I.        The current discovery deadlines were adopted from the Rule 26(f)
                Report of the Parties.

           1.     This case returned to this Honorable Court following the February 5,

2019 mandate of the Fourth Circuit Court of Appeals effectuating the Fourth
  Case 1:17-cv-00642 Document 102 Filed 07/26/19 Page 2 of 10 PageID #: 904




Circuit’s judgment, entered December 17, 2018, reversing and remanding the

judgment of the district court dismissing the case.

      2.     The same day, this Honorable Court issued its Order and Notice

establishing deadlines for the parties to meet and confer and file a proposed

scheduling order pursuant to Rule 26(f). ECF No. 66.

      3.     Counsel for the parties conferred by phone under Rule 26(f) on March

4, 2019, and finalized by email the applicable form for the Report of Parties’

Planning Meeting (the “Report”) in the days that followed.

      4.     On March 14, 2019, the parties jointly filed their Report. ECF No. 73.

      5.     The Report proposed a cutoff date for written discovery of June 15,

2019, which by rule, would set the “discovery completion date” and final day for

depositions on July 30, 2019 (45 days after the cutoff date for written discovery).

Id.

      6.     On April 9, 2019, the parties attended a conference before this

Honorable Court to, among other things, confirm the discovery schedule proposed

in the Report.

      7.     Despite advising the Court that they intended to file a Motion to

Dismiss in response to Plaintiffs’ Complaint, Defendants confirmed their

agreement to the discovery deadlines set forth in the Report.




                                          2
  Case 1:17-cv-00642 Document 102 Filed 07/26/19 Page 3 of 10 PageID #: 905




         8.       On May 8, 2019, the Court entered its Amended Scheduling Order

(the “Scheduling Order”) setting deadlines for discovery. ECF No. 92.

         9.       The Scheduling Order set the cutoff for written discovery as June 14,

2019 and the last day for depositions (and the “discovery completion date”) as July

29, 2019.

   II.         Plaintiffs have served written discovery and requested dates of
               availability for depositions.

         10.      Acting pursuant to the Scheduling Order, Plaintiffs served their First

Set of Requests for Production of Documents, Interrogatories, and Requests for

Admission on May 13, 2019. See ECF No. 94.

         11.      Acting pursuant to the Scheduling Order, Plaintiffs served their

Second Set of Requests for Production of Documents, Interrogatories, and

Requests for Admission on June 14, 2019.

         12.      Acting pursuant to the Scheduling Order, on June 27, 2019, Plaintiffs

indicated they would be circulating dates for depositions to occur the final two

weeks of July 2019.

         13.      On July 2, 2019, Plaintiffs provided dates of availability in July for

scheduling the depositions of the members of the Mercer County Board of

Education and Deborah Akers, both named Defendants in the case.




                                               3
  Case 1:17-cv-00642 Document 102 Filed 07/26/19 Page 4 of 10 PageID #: 906




   III.     After responding to Plaintiffs’ First Set of written discovery,
            Defendants have refused to engage in discovery.

      14.      Defendants filed responses to Plaintiffs’ First Set of written discovery

on June 17, 2019. See ECF No. 98.

      15.      Defendants filed responses to Plaintiffs’ Second Set of written

discovery on July 15, 2019. See ECF No. 99, Exhibit “A” to this Motion.

      16.      Apart from producing a letter related to insurance coverage,

Defendants’ responses to Plaintiffs’ Second Set of written discovery consists of

objections and statements that Defendants will respond to the discovery requests

only after the Court has ruled on its Motion to Dismiss, currently pending before

the Court. See Exhibit “A.”

      17.      On July 10, 2019, Defendants’ counsel advised Plaintiffs’ counsel that

they believed depositions would be premature in light of the pending motions and

that the requested depositions had the potential to be unduly burdensome and

inquire into privileged communications.

      18.      On July 12, 2019, Defendants reiterated their belief that depositions

and questions beyond the scope of Defendants’ motion to dismiss are improper

before the Court has ruled on Defendants’ motion to dismiss.

      19.      On July 18, 2019, Plaintiffs stated that their concern regarding the

scheduling of depositions was motivated by the current Scheduling Order requiring

depositions to be completed by July 30, 2019.


                                            4
  Case 1:17-cv-00642 Document 102 Filed 07/26/19 Page 5 of 10 PageID #: 907




      20.      Plaintiffs expressed their position as follows:

            I am not sure I fully understand your position, but I do think the
            fundamental disconnect between our respective positions is the fact
            that there is a court order in place calling for the end of discovery.
            That order was agreed to by Defendants at a time when they
            clearly knew they intended to file a motion to dismiss, and the
            order has not been modified. It seems clear that Defendants want to
            deviate from the current court order, but if that is to be done, it
            should be done so formally. Why don’t you propose a motion that
            you would want to file regarding the modification of the order for
            us to review? Seeing how you would like to deviate from the order
            in an actual motion should clear up any confusion about your
            position. Absent an order modifying the current schedule, we have
            no choice but to file motions to compel on these discovery issues
            to protect our interests.

      21.      As of the date of the filing of this Motion to Compel, Defendants have

not provided a proposal for modifying the current Scheduling Order.

      22.      Plaintiffs requested Defendants provide such a proposal based upon

(1) their perception that Defendants appear to wish to have the current discovery

deadlines modified but have not acted to seek a modification of the Scheduling

Order, and (2) the requirements if Rule 16(b)(4), which places the burden of

demonstrating “good cause” on the party seeking to modify a scheduling order.

   IV.      Plaintiffs request an order compelling the requested discovery
            outside of the current deadlines

      23.      Under the circumstances presented on this motion, Plaintiffs request

an order of court compelling the discovery addressed herein.




                                            5
  Case 1:17-cv-00642 Document 102 Filed 07/26/19 Page 6 of 10 PageID #: 908




         24.   While being sensitive to the pending motion to dismiss and its

potential impact on the case, several factors favor an order compelling Defendants

to produce witnesses for deposition and respond to Plaintiffs’ Second Set of

written discovery.

         25.   First, well aware of their intention to file a motion to dismiss

Plaintiffs’ claims, Defendants agreed to the deadlines set forth in the parties’

jointly-filed Report, which was ultimately adopted with minor changes by the

Court.

         26.   Therefore, it is disingenuous for Defendants to now argue that the

completion of discovery during a pending motion to dismiss is improper.

         27.   Second, after filing their motion to dismiss, rather than raise an issue

with the existing discovery deadlines, Defendants actually responded to Plaintiffs’

First Set of written discovery, leading Plaintiffs to undertake the time and expense

of propounding a second set of written discovery, under the impression that

Defendants intended to comply the Scheduling Order in place.

         28.   Third, Defendants motion to dismiss will not resolve all claims in the

case because their mootness argument does not apply to Plaintiffs’ claim for

nominal damages. The partial dismissal of certain claims should not delay

discovery when the information sought for Plaintiffs’ nominal damages claim will

be similar to the information sought for Plaintiffs’ injunctive relief claims.



                                            6
  Case 1:17-cv-00642 Document 102 Filed 07/26/19 Page 7 of 10 PageID #: 909




        29.      Fourth, Defendants have refused to seek modification of the Court’s

Scheduling Order, despite their burden to do so if they wish to deviate from the

deadlines set forth in the order.

        30.      In light of the foregoing, Plaintiffs request an order compelling

discovery outside the currently scheduled deadlines for written discovery and

depositions so as to not cause further delay to the remaining deadlines in the

Scheduling Order.

   V.         Alternatively, Plaintiffs request a narrow extension of the discovery
              deadlines in the Scheduling Order.

        31.      In the event the Court wishes to delay discovery until the resolution of

the pending motions (Defendants’ Motion to Dismiss (ECF No. 79) and Plaintiffs’

Motion for Leave to Conduct Limited Discovery (in order to respond to

Defendants’ Motion to Dismiss) (ECF No. 86), Plaintiffs request a narrow

extension of the current discovery deadlines.

        32.      Plaintiffs request that the Court stay the current Scheduling Order

pending the resolution of the motions currently before it.

        33.      Upon resolution of those motions, Plaintiffs’ request that the Court

schedule a fourteen (14) day period in which Defendants will respond to Plaintiffs’

Second Set of written discovery and a thirty (30) day period in which Defendants

will produce witnesses for deposition.




                                              7
  Case 1:17-cv-00642 Document 102 Filed 07/26/19 Page 8 of 10 PageID #: 910




      34.      Plaintiffs further request that the Court reschedule the dispositive

motion and pretrial deadlines to follow the close of this limited, 30-day discovery

period, at the same intervals as were scheduled in the original Scheduling Order.

   VI.      Plaintiffs have conferred in good faith in order to attempt to resolve
            this matter.

      35.      Having not heard from Defendants in response to their July 18, 2019

email (quoted above), Plaintiffs’ counsel advised Defendants counsel of Plaintiffs

intention to file this motion to compel.

      36.      In response, Defendants’ counsel indicated it would not be able to

discuss the matter with their clients until next week.

      37.      In light of the impending discovery deadline, Plaintiffs indicated they

would need to bring the matter to the Court’s attention.

      WHEREFORE, Plaintiffs request the Court enter an order consistent with

the foregoing requested relief in the form attached to this Motion.



                                           /s/ Marcus B. Schneider, Esquire
                                           Marcus B. Schneider, Esquire
                                           W.V. I.D. No. 12814
                                           STEELE SCHNEIDER
                                           428 Forbes Avenue, Suite 700
                                           Pittsburgh, PA 15219
                                           (412) 235-7682
                                           (412) 235-7693 (fax)
                                           mschneider@steeleschneider.com

                                           Patrick C. Elliott


                                             8
Case 1:17-cv-00642 Document 102 Filed 07/26/19 Page 9 of 10 PageID #: 911




                                 Freedom From Religion Foundation
                                 PO Box 750
                                 Madison, WI 53701
                                 (608) 230-8443
                                 WI Bar No. 1074300

                                 Christopher Line
                                 Freedom From Religion Foundation
                                 PO Box 750
                                 Madison, WI 53701
                                 (608) 230-8428
                                 WI Bar No. 1097678




                                   9
Case 1:17-cv-00642 Document 102 Filed 07/26/19 Page 10 of 10 PageID #: 912




                          CERTIFICATE OF SERVICE

      I hereby certify that on July 26, 2019, the foregoing Motion to Compel

or Motion for Extension of Discovery was filed electronically. Notice of this

filing will be sent to counsel for all parties by operation of the Court’s

electronic case filing system and constitutes service of this filing under Rule

5(b)(2)(E) of the Federal Rules of Civil Procedure.




                                               /s/ Marcus B. Schneider, Esquire
                                               Marcus B. Schneider, Esquire




                                         10
